DISSENTING OPINION BY
JUDGE BIGGS.
The facts of this case and upon which the plaintiff relies for equitable relief are remarkable. I have been unable to find any case in the books approaching it. The manner in which the case was defended is also remarkable. In fact there was no defense at all, as appears from the statement of counsel for the guardian. Erom his statement it seems that Isaac H. Stone (the brother of defendant), and Isaac B. Stone (the guardian), concluded that the material rights of the unfortunate kinswoman were not worth defending. The learned circuit judge thought differently.
*532Actions in equity to annul contracts of marriage for want of capacity to enter into them are not infrequent. Many such cases are found in the reported decisions. In most all of them, however, the imbecile was the complainant. It has been in such cases that some of the courts, acting under a strong impulse to protect the unfortunate, have been led to state the tests of marriageable capacity too broadly. Thus they have adopted the tests applicable to ordinary business contracts. The best considered cases and the text writers take a different view. Mr. Bishop, in speaking of the mental capacity necessáry to a marriage contract, says: “The question is not altogether of brain quantity or of brain quality, in the abstract, but it is whether or not the mind could and did act rationally regarding the precise things in contemplation. In a marriage case it is whether the alleged insane person 'acted rationally regarding marriage and the particular one in dispute; not, indeed, whether his conduct was wise, but whether it proceeded from a mind sane as respects the thing done.” (1 Bish. Mar. & D., sec. 600.) The author continuing the subject in the succeeding section says: “Practically, persons coming together in true marriage, not in a mere marriage for convenience, say together in effect, ‘We so love each other that we bind ourselves in law to continue this love, and live together in the way of husband and wife, in mutual dependence and support, to the exclusion of all ádverse loves and doings, during our joint lives.’ If this is sanely done, it is marriage, insanely, it is not.” Nelson in his work on the law of “Divorce and Separation,” says: “In a suit to annul-a marriage on the-ground that one of the parties was insane and therefore incapable of consenting to the marriage, different tests of insanity have been applied. But the most reasonable test is believed to be the ability to under*533stand the nature of the marriage contract and not the ability to enter into ordinary contracts or to make a will.” (2 Nelson on Divorce and Separation, sec. 658.) In the following section the author says: “A person understands the nature of the marriage contract who knows that marriage is an agreement between a man and a woman to love each other, to live together as husband and wife, in mutual dependence, for life, unless grave causes justify their divorce.” In Elzey v. Elzey, 1 Houston, loc. cit., 319, the principles of the foregoing texts are clearly enunciated. The court in that case said, “It would be dangerous, perhaps, as well as difficult, to prescribe the precise degree of mental vigor, soundness and capacity essential to the validity of such an engagement, which after all, in many cases depends more on sentiments of mutual esteem, attachment and affection, which the weakest may feel as well as the strongest intellects, than on the exercise of a clear, unclouded reason, or sound judgment, or intelligent discernment and discrimination, and in which it differs in a very important respect from all other civil contracts.” In such cases this court in the case of Slais v. Slais, 9 Mo. App. 96, said: “A contract of marriage is not lightly to be pronounced void on the ground that one of the parties was insane and incapable of contracting. The testimony by which such cases are often supported is open to suspicion, and nowhere ought the discernment of the chancellor to be more employed than in weighing witnesses who testify as to insanity.”
I will refer briefly to the evidence. In reviewing the case the testimony of the plaintiff must be disregarded. Plainly he could not testify. He alleged in the petition that his wife was insane when he married her; that she so continued during their long married life and that just prior to the institution of his suit she *534had been so declared by a court of competent jurisdiction. He was an incompetent witness for any purpose. The circuit judge made a desperate effort to prevent him from testifying, but he was overruled by counsel. With his testimony out of the case we have that of Isaac H. Stone, Dr. R. M. Kerley and Isaac B. Stone.
Isaac H. Stone testified that the defendant was an idiot from her birth; that all persons who had any acquaintance with her knew this, and that at the time of her marriage she did not have sufficient mind to understand the nature and obligations of the marriage contract. The witness lives in Carroll county, Missouri. He says that he is a farmer by occupation. Judging from his answer (if given without dictation) I would say that he is a lawyer, and a very good one. He was not present at the marriage of his sister, and he does not attempt to state her conduct after the marriage. He does not seem to have taken any particular interest in her welfare until the plaintiff instituted a suit for divorce against her. (while she was temporarily absent in the, state of Tennessee), on the ground of alleged indignities, etc. As soon as Isaac H, learned of the institution of that suit, he came to St. Louis and caused the sanity of his sister to be inquired into. The probate court declared her to be insane, and Isaac B. Stone, his son, was appointed her guardian. Thereupon the plaintiff dismissed his action of divorce, and instituted the present action, and thereupon Isaac H. and Isaac B. held a conference and concluded that it was best for all parties concerned not to defend the action. In the Slais case, supra, it was stated by Judge Hayden that in such cases as we have here the testimony of witnesses on the question of insanity should be closely scrutinized and accepted with suspicion. The testimony of Isaac H. *535if true, convicts his father and mother of compelling their idiotic child to become a prostitute under the guise of a mock marriage, and according to his testimony the plaintiff was a party to it for he says that the idiocy of his sister was known to all of her acquaintances. Again, if Isaac H. knew of the contemplated marriage of his sister and failed to protest against it, he is equally guilty. I read somewhere in the record a statement either of counsel or of one of the witnesses, that the defendant’s father had made suitable provision for her in his will. The nature of the provision was not stated. If known, it would probably furnish an explanation for the anxiety of Isaac H. and his son Isaac B. to have the marriage contract annulled, as the defendant is childless and is incompetent to make any disposition of her property. I don’t think the testimony of Isaac H. is worthy of consideration.
Dr. R. M. Kerley was the next witness. He testified that he was present at the marriage of the plaintiff and defendant. In his examination in chief he testified that at the time of the marriage he did not think that the defendant had sufficient mind to comprehend the nature and obligations of a marriage contract. The court conducted the cross-examination. “Q. Her (defendant’s) father and mother were present at the marriage? A. Yes, sir. Q. And you and your wife? A. Yes, sir. Q. "Who else? A. That is all. I don’t think that Mrs. Miller was there. Q. Do you know whether Mr. Chapline knew about it? A. I do not know what his mind was. Q. You folks stood by and saw the marriage performed? A. Yes, sir. Q. Between Mr. Chapline and a woman whom you considered idiotic? A. She was simple minded.”
Isaac B. Stone, the guardian, testified to the condition of defendant’s mind for the past ten years. He *536did not profess to know anything about her mentai condition at the time of the marriage. He said “she was what I would call one that did not know exactly everything; her power of comprehension was bad; she didn’t comprehend things'; she did what she saw others do, followed the example of others.” The court also conducted the cross-examination of the witness. The court: Q. 11 She has had sufficient intelligence to keep house and to attend to the ordinary affairs of life? A. Yes, sir. Q. Did they occupy a large or small house? A. When living with grandpa on Brooklyn street they lived with my grandfather and grandmother. Q. They didn’t live there all the time? A. They lived there thirteen years. Q. After that time they were to themselves? A. Had a small house, four rooms. Q. They lived together several years after that? A. Yes, sir. Q. And she kept house?- A. Yes, sir. Q. Was she ordinarily neat about her person? A. So far as I ever saw. I have not been in her house for the last five or six years.”
Now the plaintiff asserts that at the date of the marriage the defendant did not have sufficient mind to understand the nature and the obligations of the marriage contract. Under the decision in Slais v. Slais, supra, it devolved on him to establish that averment by the clearest and most definite evidence. Has this been done is the question? I think not. The only competent testimony of any direct value to plaintiff is that of Dr. Kerley. Surely the plaintiff can derive no benefit from that of Isaac B. As far as it is pertinent, it. is against him. Isaac B. knew nothing about the condition of the defendant’s mind in 1879. He could only speak for the past ten years. The gist of his statement is that she was only weak minded; for he admits that .she intelligently discharged the ordinary duties of a housekeeper, and that she was neat and clean as to her *537person. Dr. Kerley’s statements on his examination in chief support the issue, but upon the cross-examination he was compelled to say that she was only weak-minded. This last statement is the truth, for it appears without contradiction that she kept house for six years; that she attended to her household duties, and that she was cleanly in her habits. An idiot would not have been capable of doing these things. Hence under the rule lain down by the authorities cited, I am of the opinion that the circuit court was clearly right.
There is another view which in my opinion is fatal to plaintiff’s case. He has come into a court of equity. He must come with clean hands, and he must show that he is an injured and innocent party. It is asking too much of any court to believe and decide that he lived for four months at the house of the father of his wife; that he associated with her daily; escorted her to church; courted and married her, and did not find out that she was an idiot until after he had married her.
Again it is an established principal that equity aids only the diligent. The plaintiff lived with his wife for nineteen years. For thirteen years of the time he found a comfortable home at her father’s house, and now in her old age he asks us to assist him in “putting her aside.” . I can not consent to it. I therefore dissent from the conclusion reached by my associates and have thought it proper to give the reasons for my dissent.